ORDER OF SUSPENSION
The Disciplinary Board of the Supreme Court on May 11, 1984, filed with the Supreme Court a certified copy of Judgment of Conviction issued by the Honorable Burt L. Riskedahl, Judge of the County Court of Burleigh County, State of North Dakota, in the case of State of North Dakota v. William Garfield Lince, in which Mr. Lince entered a plea of guilty to the crime of misapplication of entrusted property.
The Disciplinary Board requested the Supreme Court to consider the Judgment of Conviction of William G. Lince pursuant to Rule 13, NDRDP.
The Supreme Court finds that misapplication of entrusted property comes within the definition of “serious crime” under Rule 13, NDRDP, and is the basis for immediate suspension of a certificate of admission.
ORDERED, that the Certificate of Admission of William Garfield Lince be immediately suspended pending final disposition of a disciplinary proceeding commenced upon the Judgment of Conviction.
IT IS FURTHER ORDERED, that Mr. Lince notify his clients of his suspension pursuant to the provisions of Rule 14, NDRDP.